TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 21, 2021



                                      NO. 03-19-00099-CR


                                     Jarod Smith, Appellant

                                                 v.

                                  The State of Texas, Appellee




        APPEAL FROM THE 427TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
          REVERSED AND RENDERED -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the

judgment. Therefore, the Court reverses the trial court’s judgment of conviction and renders

judgment that appellant is not guilty of the offense of attempting to take a weapon from a peace

officer, as charged in the indictment. Appellant is discharged from all further liability for such

offense as charged. The State shall pay all costs relating to this appeal, both in this Court and in

the court below.